Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ln re Subpoena to NATIONAL
TELECOMMUNICATIONS AND
INFORMATION ADMINISTRATION

l\/Iisc. Action No.: lQ-MC-

 

CITYNET, LLC, on behalf .
of the United States of America, (Relatea' Case in the Unitea’ Stales Dz'strz`ct
Courl of the Southern Distrz`ct of Wesl
Plaintiff/Relator, Vz`rginia.' Case No. 2.'14-CV-]5947)
v.

FRONTIER WEST VIRGINIA INC., et al.

\/V\/\_/\'/\./V\_/\_/V\./VVV\/

Defendants.

 

THE FRONTIER DEFENDANTS’ MEMORANDUM IN SUPP()RT
OF MOTION TO COMPEL PRODUCTION ()F DOCUMENTS

Movants Frontier West Virginia Inc. (“Frontier”), Kenneth Arndt, l\/Iark McKenzie, and
Dana Waldo (“Frontier Defendants”), by and through undersigned counsel, and pursuant to Rule
45(d)(2)(B)(i) of the Federal Rules of Ciyil Procedure, respectfully move this Court to compel the
National Telecommunications and lnformation Administration (“NTIA”) to produce documents
responsive to the Frontier Defendants’ subpoena duces tecum In support of this Motion, the
Frontier Defendants state as folloWs:

INTRODUCTION

In the underlying False,Claims Act action in the Southern District of West Virginia, the
relator has alleged that the Frontier Defendants made misrepresentations in connection With a grant
funded project. The relator brings these claims despite the fact that Frontier Was fully transparent

both With the grant recipient (the Executive Oft`ice of the State of West Virginia) and NTIA. When

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 2 of 19

the federal government already knows of the facts and circumstances underlying alleged fraud, it

weighs against any findings of materiality or scienter. The Frontier Defendants have issued a

narrowly tailored subpoena to NTIA seeking to obtain relevant documents concerning the

government’s knowledge NTIA has objected but fails to meet its burden of showing that the

subpoena imposes undue burdens. Accordingly, the motion to compel should be granted
BACKGROUND

A. Procedural History

Citynet brought the underlying action in the Southern District of West Virginia under the
qui ram provisions of the False Claims Act, and filed its Complaint under seal on l\/Iay 7, 2014.
On June 17, 2016, the United States announced that it had declined to intervene, and the Court
unsealed the case on June 28, 2016. Citynet filed its First Arnended Complaint on July 18, 2016.
See First Arnended Complaint, Exhibit A.

The Frontier Defendants moved to dismiss on multiple grounds on August 23, 2016. On
March 30, 2018, the Court granted the motion in part and denied in part. Based on the False Claims
Act’s public disclosure bar, the Court dismissed Counts l and V with respect to conduct after
March 23, ZOlO. See l\/Iemorandurn Opinion, Exhibit B. On the remaining claims, trial is set to
begin on August 27, 2019.

On January 30, 2019, the Frontier Defendants served a subpoena duces tecum on NTIA
under Rule 45 of the Federal Rules of Civil Procedure (the “Subpoena”). See Subpoena, Exhibit
C. On February 12, 2019, NTIA, through the United States Department of Commerce Office of
General Counsel, objected to the Subpoena and refused to produce any documents or information
in response. See DOC Letter, EXhibit D. NTlA objected to the Subpoena on the ground that it did

not comply With the Department of Commerce’s Touhy regulations See 15 C.F.R. § 15.14(c)(3).

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 3 of 19

Specifically, NTIA argued: (l) the Frontier Defendants failed to show that the documents
requested were not reasonably available from another source; (2) certain documents are publicly
available; (3) other documents are protected from disclosure by the deliberative process privilege
and/or the attorney-client privilege; and (4) certain documents are protected from disclosure by the
nature of the proprietary, confidential, or sensitive information that they contain. See Exhibit D,
at l-2.

On February 26, 2019, the Frontier Defendants and NTIA conferred in good faith regarding
NTIA’s objections to the Subpoena through telephonic conference but Were unable to resolve this
discovery dispute As explained in further detail below, the Frontier Defendants attempted to find
ways to limit the document requests in a manner that would address NTIA’s objections, but NTIA
stated flatly that it was choosing not to participate in discovery in this matter and that it would not
produce documents

B. Background on.West Virginia’s BTOP Grant

ln the American Recovery and Reinvestment Act of 2009 (“Recovery Act”), enacted on
February l7, 2009, Congress directed NTIA to establish “a national broadband service
development and expansion program.” 47 U.S.C. § 1305. Congress appropriated $4.7 billion for
the broadband expansion program, which was part of the government’s efforts to stimulate the
economy Recovery Act, Pub.'L. lll-5, div. A, tit. ll, 123 Stat. ll§, 128 (2009). The program
was known as the Broadband Technology Opportunities Program (“BTOP”), and one of its key
objectives was to provide broadband access to community support organizations, such as schools,
libraries, and healthcare providers 47 U.S.C. § 1305(b)(3)(A).

On .luly 9, 2009, NTIA issued a Notice of Funds Availability (“NOFA”), making funds

available for, among other things, “grants for deploying broadband infrastructure in unserved and

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 4 of 19

underserved areas.” NOFA, 74 Fed. Reg. 33104 (July 9, 2009). On August 20, 2009, the
Executive Office of the State of West Virginia (“EOWV”) submitted an application seeking
$126,323,297 to build, among other things, fiber connections to community anchor institutions
(“CAls”) such as schools, libraries, and healthcare facilities ln its application, EOWV proposed
to construct broadband infrastructure under an existing statewide contract with Frontier.1

NTIA awarded a BTOP- grant to EOWV on February 1, 2010. At the request of NTIA,
EOWV later made Frontier a sub-recipient of the grant. The sub-award was formalized in a
l\/lemorandum of Understanding effective October 1, 2010 (“MOU”). See Exhibit B at 12. Under
the MOU, Frontier agreed to provide network facilities and other services for EOWV to implement
a portion of the Grant pursuant to the MPLS Contract. Id.

C. Allegations in the First Amended Complaint

1. Citynet alleges that EOWV’s grant application contained
misrepresentations

Citynet alleges that EOWV’s grant application contained representations5 which were
intended to induce NTIA to award a grant to E()WV with Frontier as a sub-recipient Citynet
alleges that the misrepresentations were based in part on information provided by the Frontier
Defendants.

According to Citynet, EOWV represented in its application that Frontier would build fiber

from the CAls back to Frontier’s central offices, where other service providers would be able to

 

1 As a result of a competitive bidding process in 2007, EOWV already had a contract with Frontier
to build a Multi-Protocol Layer Switching network for the executive agencies under the
jurisdiction of the West Virginia Office of Technology (“MPLS Contract”). The original
signatories to the MPLS Contract were l\/ICI Communications Services, lnc. d/b/a Verizon
Business Services and Verizon West Virginia Inc. (“Verizon West Virginia”). After Frontier
Communications Corporation acquired Verizon West Virginia (completed June 30, 2010), the
company was renamed Frontier West Virginia Inc.

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 5 of 19

interconnectl (Am. Compl. 1111 2, 4, 39-40.) But instead of building back to the central office,
Citynet contends, Frontier built “tails” to the CAls “from the nearest Frontier hub or similar
facility.” (Ia'. 1 563 see also ia’. 1111 4, 78, 83.) Citynet complains that this was last mile
infrastructure, “essentially rendering the newly constructed facilities useless to competitors,” and
“thus defeating the open access'conditions set forth in the grant award.” (Ia’. 1111 4, 84.)

Citynet further alleges that EOWV misrepresented that 1,064 CAls would receive fiber
connections under the grant, when in fact 416 CAls already had existing connections Citynet also
alleges that much of the middle mile infrastructure already existed As a result, Citynet alleges
that EOWV’s application misrepresented the number of miles of fiber to be built using grant funds.
According to Citynet, EOWV’s grant application also inflated the number of miles of fiber by
calculating the distance for each CAI back to the central office, even when two CAIs were located
next to each other.

2. Citynet Alleges ’That, In Some Instances, Frontier Built Less Fiber than
Estimated in Its LCRs

Citynet next alleges that Frontier billed the BTOP grant “for material and labor it did not
provide, and for fiber lengths that Were not constructed” (Am. Compl. 1 86.) Citynet points to
several Location Construction Request and Approval Forms (“LCRS”) and states that the LCRs
were bills that Frontier submitted to the State. (Id. 1111 88-90.) Citynet contends that Frontier’s
engineering maps show that it constructed less fiber than stated in some LCRS and that some of
the fiber it provided was placed in maintenance coils. (Id.) Citynet also complains that the

maintenance coils Were “excessive.”2 (]d. 1111 6, 87.)

 

2 A maintenance coil (or “slack loop”) is the extra cable stored at a particular facility. Service
providers use them to repair damaged fiber and to connect new fiber to the network.

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 6 of 19

3. Citynet Alleges'That Frontier Improperly Billed Indirect Costs to EOWV

Citynet alleges that Frontier’s bills to EOWV contained impermissible indirect costs lt
argues that EOWV failed to identify any indirect costs in the budget that it submitted to NTIA and
consequently that indirect costswere not reimbursable Citynet alleges that Frontier’s invoices to
West Virginia contained a “loadings” charge that was an impermissible indirect cost under the
terms of the BTOP grant. (Am. Compl. 1 100.) Citynet also alleges that Frontier improperly billed
invoice-processing fees related to facility build out (“FBO”) charges from Frontier’s vendors, and
that Frontier “double-billed” the FBO charges (Id. 1 111.)

STANDARD

Rule 45 of the Federal Rules of Civil Procedure provides that “a party or attorney
responsible for issuing and serving a subpoena must take reasonable steps to avoid imposing undue
burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(l). When the
recipient of a subpoena objects and refuses to produce documents in response, “the serving party
may move the court for the district where compliance is required for an order compelling
production or inspection.” Fed R. Civ. P. 45(d)(2)(B)(i). ln this instance, Frontier’s Subpoena
directs production to be made to the Washington, D.C. office of McGuireWoods LLP, as counsel
for the Frontier Defendants. Thus, the instant action properly lies in this District.

ln this District, “a challenge to an agency’s refusal to comply with a Rule 45 subpoena
should proceed and be treated not as an APA action but as a Rule 45 motion to compel.” Watts v.'
SEC, 482 F.3d 501, 508 (D.C.'Cir. 2007); cf. Agilz`ly `Pub_ Warehousz`ng Co. K.S.C. v. Dep’t of
Defense, 110 F. Supp. 3d 215', 220 (D.D.C. 2015) (applying the APA’s arbitrary and capricious
standard as the “sole remedy for the state-court litigant” (emphasis added)). When reviewing a

motion to compel, Rule 45 requires that district courts quash or modify subpoenas that call for

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 7 of 19

privileged matter or would cause an undue burden. See Fed. R. Civ. P. 45(d)(3); see also In re
Mz`cron Tech., Inc. Sec. Litz`g., 264 F.R.D. 7, 9 (D.D.C. 2010) (quoting Watts, 482 F. 3d at 509).
The agency resisting the subpoena bears the burden of showing that the requested documents are
unduly burdensome or privileged Ia’. (citingAlexaua'er v. FB], 192 F.R.D. 42, 46 (D.D.C. 2000)).
ARGUMENT

I. THE SUBPOENA DOES N()T IMPOSE UNDUE BURDEN OR EXPENSE

NTIA bears the burden of showing that the Supboena imposes undue burden or expense.
“This is a heavy burden,” Northrop Corp. v. McDonnell Douglas Corp., 751 F.2d 395, 403 (D.C.
Cir. 1984), and one that NTIA cannot meet. The requested documents are highly relevant to the
underlying litigation and narrowly tailored so as not to impose undue burden on NTlA. The motion
to compel should be granted

“To determine whether a subpoena imposes an ‘undue burden,’ courts balance several
factors, including ‘[the] relevance [of the materials sought], the need of the party for the
documents, the breadth of the document request, the time period covered by it, the particularity
with which the documents are described and the burden imposed.”’ Ea’uc. Fz`n. Councz'l v. Uberg,
No. 10-1\/1C-0079 JDB, 2010 WL 3719921, at *2_3 (D.D.C. Mar. 8, 2010) (quoting Flatow v.
lslamz`c Rep. of]ran, 202 F.R.D. 35 , 36 (D.D.C. 2001)) (omitting internal quotation marks). “Also
‘potentially relevant’ to this analysis is ‘whether the discovery is “unreasonably cumulative or
duplicative”; whether the discovery sought is “obtainable from some other source that is more
convenient, less burdensome, or less expensive”; and whether “the burden or expense of the
proposed discovery outweighs its likely benefit.””’ Ia’. (quoting Walls, 482 F.3d at 509 (quoting

Fed. R. Civ. P. 26(b))).

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 8 of 19

A. The Requested l)ocuments Are Relevant to the Underlying Litigation

There can be no dispute that the requested documents are relevant to the claims made by
Citynet in the underlying litigation, and NTIA’s objections do not suggest otherwise The
govemment’s knowledge of key facts is relevant to both materiality and scienter.

1. The requested documents are relevant to whether the alleged
misrepresentations Were material.

The discovery sought by the Frontier Defendants is relevant to the question of materiality
As the Supreme Court recently held, a misrepresentation is not actionable under the False Claims
Act unless the misrepresentation was material to the government’s payment decision Universal
Healtlz Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2002 (2016). ln Escol)ar, the
Supreme Court stated that the False Claims Act’s “materiality standard is demanding,” and
clarified “how that materiality requirement should be enforced” Ia’. at 2002-03. The Supreme
Court stated that “materiality ‘look[s] to the effect on the likely or actual behavior of the recipient
of the alleged misrepresentation ”’ ]d. at 2002 (quoting 26 R. Lord, Williston on Contracts § 69:12,
p. 549 (4th ed 2003) (Williston)); see also 31 U.S.C. § 3729(b)(4) (defining “material” to mean
“having a natural tendency to influence, or be capable of influencing, the payment or receipt of
money or property”).

Significant to this matter, the Supreme Court noted that the government’s payment of a
claim despite having knowledge of alleged noncompliance is relevant to the question of
materiality Escobar, 136 S. Ct. at 2003-04 (“Conversely, if the Government pays a particular
claim in full despite its actual‘knowledge that certain requirements were violated, that is very
strong evidence that those requirements are not material. Or, if the Government regularly pays a
particular type of claim in full despite actual knowledge that certain requirements were violated,

and has signaled no change in position, that is strong evidence that the requirements are not

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 9 of 19

material.”) Additionally, the government’s failure to take remedial action after being fully
informed of the alleged noncompliance further points to lack of materiality. United States v.
Comstor Corp., 308 F. Supp. 3d 56, 86 (D.D.C. 2018).

Here, there is ample reason to believe that NTlA had knowledge of the circumstances that
Citynet claims gave rise to misrepresentations For example, Citynet filed a formal protest with
NTIA on September 9, 2010, asserting that EOWV planned to use grant funds to build last mile
infrastructure instead of middle mile infrastructure NTlA responded in detail on November 29,
2010, concluding Citynet’s allegations were unfounded Citynet’s allegations were also reported
in the press See Exhibit B at 57-60. Indeed, these public disclosures were the basis for the
Southern District of West Virginia’s dismissal of Counts l and V.3 l\/loreover, NTIA had regular
conferences with EOWV and Frontier regarding the specific routes and CAIs that would receive
fiber. ln fact, NTIA directed EOWV and Frontier not to overbuild existing fiber.

There is also reason to believe that NTIA had knowledge of the loadings charges The
Department of Commerce’s Office of lnspector General (“OIG”) conducted an investigation of
the loadings issue and concluded that EOWV knew about and approved Frontier’s loadings
charges EOWV also sought an opinion from an audit firm and ultimately discussed the issue with
NTIA:

ln a July 2013 email, a State of West Virginia official wrote the
NTIA official, stating that “[n]ear the end of June, [we] discussed
via phone indirect (Frontier) charges relating to loading, etc.” The
NTIA official responded that “I talked to a [West Virginia official]
and we determined that this was not an issue.” ln an email sent to

other relevant officials at the State of West Virginia, the same State
official stated that “NTIA and 1 discussed the indirect charges issue

 

3 Although the Court denied dismissal of Counts 1 and V with respect to conduct that preceded
March 23, 2010, all claims for payment in this matter were made after l\/larch 23, 2010. The
Frontier Defendants take the position that the Court’s ruling effectively dismissed Counts l and V
in their entirety, but Citynet disputes that position.

9

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 10 of 19

and [the NTlA official] has indicated he does not consider it to be a
problem.”

OIG, lnvestigative Report No. 14-0480, 12 (June 2017), https://www.oig.doc.gov/
OIGPublications/OIG_Report_No_14-0480_West_Virginia_BTOP.pdf. The NTIA official later
denied that he knew about or approved loadings, ia’,, but this is a question of fact that the Frontier
Defendants should be allowed to explore through third party discovery.4

Additionally, it is undisputed that NTlA knew about the FBO invoice processing fees The
OlG stated in its report that “[e]mails establish that in l\/lay 2013 an NTIA official received and
reviewed the 11-step FBO invoice process outlined in Frontier’s memorandum to the State of West
Virginia and agreed with a State official’s initial determination that the costs were direct charges”
Ia’. While there are other facts that the OlG says NTIA was not aware of, the extent of the
government’s knowledge is clearly a proper subject of discovery.

If the documents show that NTIA knew about the circumstances that Citynet contends gave
rise to misrepresentations then that supports the Frontier Defendants’ argument that Citynet
cannot prove the element of materialityl

2. The requested documents are relevant to Whether the Frontier
Defendants acted with the requisite scienter.

The government’s knowledge is also relevant to the element of Scienter. “[T]he
government’s knowledge of the facts underlying an allegedly false record or statement can negate
the scienter required for an FCA violation.” United States ex rel. Becker v. Weslinghouse
Savaunalz Rz'ver Co., 305 F.3d 284, 289 (4th Cir. 2002) (holding that government agency’s “full

knowledge of the material facts underlying any representations implicit in [the defendant’s]

 

4 NTIA also received notice of Frontier’s indirect costs when it received a copy of the pro gram-
specific audit of Frontier in 2014 (which found no material deficiencies).

10

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 11 of 19

conduct negates any knowledge that [the defendant] had regarding the truth or falsity of those
representations”); see also United States ex rel. Hagooa' v. Sonoma Clj). Waler Agency, 929 F.2d
1416, 1421 (9th Cir. 1991) (holding that government’s knowledge “may show that the defendant
did not submit its claim in deliberate ignorance or reckless disregard of the truth”); United States
ex rel. Krez'na’ler & Krez`mller v. United Techs. Corp., 985 F.2d 1148, 1157 (2d Cir. 1993) (noting
government’s concession that “[t]he fact that a contractor has fully disclosed all information to the
government may show that the contractor has not ‘knowingly’ submitted a false claim, that is, that
it did not act with ‘deliberate ignorance’ or ‘reckless disregard for the truth”’); United States ex
rel Durcholz v. FKW, Inc., 189AF.3d 542, 543 (7th Cir. 1999) (declining to hold defendant “liable
for defrauding the government by following the government’s explicit directions”).

ln Unitea' States ex rel. Butler v. Huglzes Helicopter Co. , the relator alleged noncompliance
by the defendant in connection with avionics and navigations subsystems provided for the Apache
helicopter. No. CV 89-5760 SVW (TX), 1993 WL 841192, at *1 (C.D. Cal. Aug. 25, 1993). But
the district court found that the’defendant and the Army “engaged in open dialogue and informal
negotiation concerning . . . testing requirements, procedures and results” and that “the Army was
aware of, all of the difficulties experienced with the Subsystems.” Icl. at *14. “Given the
government’s knowledge of and accession at every turn to the Subsystems’ testing modifications
as well as to the Subsystems’ limitations, Relator did not present legally sufficient evidence that
any allegedly false statement or claim Was made with the requisite intent.” Ia’. Similarly, in United
Stales v. Newport News Shz'pbuilclz`ng, Inc., the court held that “[a] contractor’s disclosure of its
accounting practices to the government is relevant, not because government knowledge of a
misrepresentation shields a contractor from liability, but because evidence of disclosure may

‘point[ ] persuasively away fromv any conclusion that [the contractor] made a knowing

11

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 12 of 19

misrepresentation.”’ 276 F. Supp. 2d 539, 564 (E.D. Va. 2003) (quotingXCorp. v. Doe, 816 F.
Supp. 1086, 1094 (E.D. Va. 1993)).

As noted above, there is evidence that NTIA was involved in planning as fiber routes were
designed for the BTOP project and that it had knowledge of loadings and FBO invoice processing
fees The requested discovery is relevant to the Frontier Defendants’ defense that they were fully
open about the design of the BTOP routes as well as the charges included on Frontier’s invoices

B. The Document Requests Are Reasonable In Scope

The specific requests in the Subpoena are narrowly tailored to discover facts and
documents relevant to the Frontier Defendants’ defenses See Oberg, 2010 WL 3719921, at *4
(enforcing subpoena where party requested all communications related to a narrowly tailored topic
area). Moreover, the potential value of this case makes granting the requested discovery all the
more reasonable Citynet is seeking more than $130 million in damages and civil penalties based
on the amounts paid to Frontier under the BTOP grant. As the real party in interest, the government
stands to collect at least 70 percent of any judgment that Citynet might receive The inconvenience
to NTlA must be balanced against not only the potential damages but the government’s potential
recovery. See Northrop Corp.; 751 F.2d at 407 (holding that “large sums of money at stake is
relevant in determining the reasonableness of the subpoena”). lndeed, “[a] reasonable
inconvenience must be borne to further the goals of discovery_the making available to litigants
all relevant and available information.” [a’.

C. The Requested Documents Are Not Reasonably Available from Another
Source

Frontier cannot reasonably attain many of the documents that it seeks in the Subpoena from
any source other than the NTIA. ln its refusal to produce documents in response to the Subpoena,

NTIA states that “some of the documentation sought . . . may be available from . . . the State of

12

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 13 of 19

West Virginia.” Exhibit D, at 2. And the Frontier Defendants have served a subpoena on EOWV,
which would overlap to at least some degree with the Subpoena to NTIA. See Exhibit E. Frontier
and EOWV have met and conferred regarding that subpoena, and EOWV has indicated that it will
cooperate in producing documents, but Frontier has received no documents from EOWV to date
Moreover, the Court can determine from the face of the Subpoena that certain documents sought
are not available from any other source Without NTIA’s documentation, Frontier is at a
fundamental disadvantage to defend itself against accusations that it defrauded that very agency.

D. NTIA Has Made No Attempt to Negotiate Limitations to the Subpoena

The burden of asking the Court to quash a subpoena “is particularly heavy . . . as contrasted
to some more limited protection.” Westz'nglzouse Elec. Corp. v. Cily of Burlington, Vl., 351 F.2d
762, 766 (D.C. Cir. 1965) (quoting Horizons Tl'tam'um Corp. v_ Norlon Co., 290 F.2d 421, 425 (1st
Cir. 1961)) (omitting internal quotation marks). Here, the Frontier Defendants offered to explore
limitations on the Subpoena during the February 26, 2019 telephone call, including limiting the
production to documents solely,in NTIA’s possession, but NTlA rejected the proposal. NTIA has
made no effort to explore limitations on the Subpoena that would address its concerns and thus
there is no basis for quashing the Subpoena. See z`a'. (“Appellants have expressed their willingness
to accept some reasonable effort by the Government, that would be less than a page-by-page
search. The lower court, in these circumstances, should have sought some way to accommodate
the interests of the defendants herein with the practical problems of searching the Government’s
voluminous files Nothing in the record suggests that the possibility of making a less than complete

search was explored.”).

13

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 14 of 19

II. NTIA FAILS TO SUPPLY A PRIVILEGE LOG TO JUSTIFY ITS CLAIMS OF
PRIVILEGE

NTIA has made no search of its records, but theorizes that the document requests in the
Subpoena implicate both the deliberative process and attorney-client privileges ln the absence of
any information concerning the documents over which NTIA is asserting privilege, however, the
Court cannot quash the Subpoena. See, eig., Gouse v. D.C., No. CV 17-2566 (RDl\/l), 2019 WL
188382, at *10 (D.D.C. lan. 14, 2019) (holding that “little evidence_and no detail” provided by
movant meant that the court could not assess application of deliberative process privilege). lndeed,
neither the Frontier Defendants nor the Court can assess NTIA"s claims of privilege in the absence
of a privilege log. See Fed R. Civ. P. 45 (e)(2)(A) (stating that a “person withholding subpoenaed
information under a claim that it is privileged or subject to protection as trial-preparation material
must (i) expressly make the claim; and (ii) describe the nature of the withheld documents
communications or tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim”); see also 111 re Apollo Grp.,
Inc. Sec. Lz'tz'g., 251 F.R.D. 12, 17 (D.D.C. 2008) (noting that court could not assess privilege
claims “in the absence of a privilege log”). NTIA should be required to produce a privilege log
for any documents it is withholding on a claim of privilege

III. CLAIMS OF CONFIDENTIALITY MAY BE ADDRESSED IN A PR()TECTIVE
ORDER

NTIA has refused to comply with the Subpoena arguing that the Frontier Defendants
request information that “may also be protected from disclosure as containing proprietary
information [or] . . . information that it protected from disclosure as . . . confidential, or sensitive.”
Exhibit D, at 2 (emphasis added). To protect confidential and proprietary information from

disclosure, NTIA could produce any such documents or information to Frontier pursuant to the

14

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 15 of 19

Agreed Protective Order already in place in the Southern District of West Virginia. See Agreed
Protective Order, Exhibit F. Alternatively, the Frontier Defendants and NTIA could fashion and
agree to a separate protective order to resolve any concerns the NTIA may have that the existing
Agreed Protective Order does‘not otherwise address The alleged confidential nature of the
information encompassed by the Subpoena does not prevent that material from being disclosed
See Agz'lz'ty, 110 F. Supp. 3d at 228-29 (noting, for example, that while the Trade Secrets Act
prevents disclosure of certain commercial and financial information, a court order to so disclose
overcomes that prohibition).

As with its assertions of privilege, NTIA baldly refuses to comply with the Subpoena
because doing so might disclose proprietary, confidential, or sensitive information Again, NTIA
fails to demonstrate why production of such documents under an appropriate protective order
would cause it undue burden Consequently, NTIA should be compelled to produce the requested
documents

IV. THE TOUHY REGULATIONS DO NOT CONFER A PRIVILEGE FROM THIRD
PARTY DISC()VERY

NTIA appears to argue that it gets to choose whether to comply with a Rule 45 subpoena
That is not the case. As the D.C. Circuit has noted, “[a]n agency’s Touhy regulations are relevant
for internal housekeeping and determining who within the agency must decide how to respond to
a federal court subpoena.” Watls, 482 F.3d at 508-09; see also Yousufv. Samantar, 451 F.3d 248,
257 (D.C. Cir. 2006) (describing Touhy regulations as establishing “method[ ] by which . . . an
agency would respond to a subpoena”). Touhy regulations do not confer a privilege or other basis
for objecting to a subpoena. Ia'. at 509; see also ]n re Rail Freight Fuel Surclzarge Antitrust Lz'tz`g.,
No.MC07489PLFll\/1FAK, 2010 WL 11613859, at *2-3 (D.D.C. Sept. 9, 2010). Rather, “the legal

basis for any opposition to the subpoena must derive from an independent source of law such as a

15

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 16 of 19

governmental privilege or the rules of evidence or procedure.” Icl. (quoting 9 1 ames Wm. 1\/loore
et al., Moore’s Federal Practice § 45 .05[1][b] (3d ed. 2006)). lndeed, the statute authorizing Touhy
regulations specifically states that it “does not authorize withholding information from the public
or limiting the availability of records to the public.” 5 U.S.C. § 301.

Here, the Frontier Defendants complied with the requirements of the Department of
Commerce’s Touby regulations See 15 C.F.R. § 15.14(c)(3). The Frontier Defendants served the
Subpoena and provided a declaration as required by the regulation NTIA complains that the
Frontier Defendants fail to show that the documents are not reasonably available from another
source, but the Frontier Defendants addressed the fact that “NTIA’s internal communications and
memoranda” could not be obtained from any other party. Exhibit C, at 9, 1 4. And, in any event,
the Subpoena does not impose an undue burden as would justify quashing the Subpoena.

CONCLUSION

F or all of the above-stated reasons, Frontier requests this Court enter an Order compelling
NTIA to produce documents in response to Frontier’s subpoena duces tecum within fourteen (14)
days from the Court’s Order.

Dated: March 22, 2019
Respectfully submitted,
l\/IOVANT FRONTIER WEST VIRGINIA INC.

By counsel

M/M

charles \l(m Mcimyre' (D c B'ar NO 489302)
Elizabeth A. Hutson (DC Bar No.1024845)
l\/chuireWoods LLP

2001 K Street, NW, Suite 400

Washington, DC 20006

(202) 857-1700
cmcintyre@mcguirewoods.com

16

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 17 of 19

ehutson@mcguirewoodscom

17

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 18 of 19

CERTIFICATE OF SERVICE

1 hereby certify that on the 22nd day of l\/larch, 2019, 1 sent a true copy of this filing to
counsel of record listed below by e-mail and first class mail, postage pre-paid:

Benjamin L. Bailey

Rebecca L. Donnellan-Pomeroy
Bailey & Glasser LLP

209 Capitol Street

Charleston, WV 25301-1386 »

Nicholas S. Preservati
Spilman Thomas & Battle

P. O. Box 273

Charleston, WV 25321-0273 _

Counselfor Citynet, LLC

Gary E. Pullin

Stephen M. Fowler

Geoffrey A. Cullop

Christopher C. Ross

Pullin Fowler Flanagan Brown & Poe, PLLC
901 Quarrier Street

Charleston, WV 25 301

Counselfor Jz`mmy Gl'anato and Gale Gz`ven

Russell W. Craig

U. S Dept. of Commerce Office of the
General Counsel

1401 Constitution Avenue NW

Washington, D.C. 20230

(also to be served by process server pursuant to
Fed R. Civ. P. 4 (c)(2))

Kathy Srnith

NTIA, Office of the Chief Counsel
1401 Constitution Avenue NW
Washington, D.C. 20230

Counselfor Natz`onal Telecommunications and
Information Aelmz`nz`stration

18

lennifer M. Mankins

U.S. Attorneys’ Office

P.O. Box 1713

Charleston, WV 26326-1713

Augustine Martin Ripa

U.S. Dept. lustice, Civil Division
Patrick Henry Bldg., Rm. 9209
601 D Street NW

Washington, DC 20004

Case 1:19-mc-OOO40-RDI\/| Document 1-1 Filed 03/22/19 Page 19 of 19

f/M ¢M,@--

Eiizab@fH A. Hurson (15c Bar NO. 1024345)
l\/chuireWoods LLP

2001 K srreer, NW, suite 400

Washington, DC 20006

19

